EXHIBIT 10.1
 
CIVITAS THERAPEUTICS, INC.
c/o ACORDA THERAPEUTICS, INC.
420 SAW MILL RIVER ROAD
ARDSLEY, NY  10502




March 25, 2015


Alkermes, Inc.
852 Winter Street
Waltham, Massachusetts 02451


Re:           Brickyard Square Sublease Extension Option Exercise


Ladies and Gentlemen:


Reference is made to (i) the Asset Purchase and License Agreement, as amended
(the “Alkermes Agreement”), dated December 27, 2010, by and between Alkermes,
Inc. (“Alkermes”) and Civitas Therapeutics, Inc., formerly known as Corregidor
Therapeutics, Inc. (“Civitas”) and (ii) the Sublease (the “Sublease”), dated
December 27, 2010, by and between Alkermes and Civitas. Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Sublease.


Pursuant to Section 2(c) of the Sublease, and taking into account extensions of
the deadline contained therein in letter agreements executed by Civitas and
Alkermes on December 22, February 27, March 12, and March 19, 2015, we hereby
exercise our first Extension Option to extend the Term of the Sublease for five
years commencing upon the expiration of the initial Term of the Sublease
expiring on December 31, 2015 (i.e., until December 31, 2020). We hereby waive
your obligation to exercise both (but not the first) of the five-year Extension
Options as required in connection with a sale of the Manufacturing Facility
Equipment pursuant to Section 2(c) of the Sublease and Section 3.13.2 of the
Alkermes Agreement; provided, that (i) you shall exercise the first Overlease
Extension Option to correspond to our exercise of the first Extension Option
under the Sublease, and (ii) nothing herein shall limit our right to exercise,
and you shall remain subject to your obligations regarding, the second Extension
Option to extend the Term of the Sublease for an additional five years
commencing after the end of the first Extension Period on December 31, 2020
(i.e., until December 31, 2025), in each case, in accordance with the terms of
the Sublease.


Pursuant to our obligations to provide you with the Extension Period Security
under Section 2(c) of the Sublease, simultaneously with the execution and
delivery of this letter agreement, we are providing you a letter of credit in
the amount of $4,809,263 with a term not expiring before December 31, 2020. Such
letter of credit is calculated based on calendar year 2015 costs and expenses as
follows:

 
 

--------------------------------------------------------------------------------

 
 
Fixed Rent
$722,105.28
 
Direct Expenses and utilities
$239,747.40
 
Annual Total
$961,852.68
       
Extension Period Security
 
$4,809,263

 
We recognize that certain components of the Extension Period Security for the
first Extension Period, including Fixed Rent, have not been determined or are
subject to change and the negotiations to determine such Fixed Rent are on-going
among you, us and the Overlandlord. Upon the final determination of the amount
of such Extension Period Security, in accordance with the terms of the Sublease
and Section 13(B) of the Overlease, (a) if the amount of the Extension Period
Security increases above $4,809,263, we will amend such letter of credit to
increase its amount or (b) if the amount of the Extension Period Security
decreases below $4,809,263, we will amend such letter of credit to decrease its
amount, in each case, such letter of credit will be amended in accordance with
the definition of Extension Period Security in the Sublease.


We also note the references to an Extension Security Deposit under Article 5 of
the Sublease.  However, as the parties have discussed, there is an ambiguity
regarding the amount due for that security, because the Sublease lacks a
definition of the term “Extension Security Deposit.”  Before the expiration date
(i.e., December 31, 2015) of the letter of credit we issued to you as the
Initial Security Deposit, we will issue you an additional letter of credit with
a term not expiring before March 31, 2021, representing the Extension Security
Deposit, but due to the ambiguity in the Sublease the parties will negotiate in
good faith to agree on the amount of the Extension Security Deposit; provided,
however, that such additional letter of credit representing the Extension
Security Deposit shall be in an amount no less than $1,000,000.


In the event that any provision of this letter agreement is construed to
conflict with a provision in the Alkermes Agreement or the Sublease, the
provision in this letter agreement shall control. This letter agreement (a) may
be executed in one or more counterparts, and by different parties hereto on
separate counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument; (b) may be executed
and delivered by facsimile or as an attachment to an email and upon such
delivery the signature will be deemed to have the same effect as if the original
signature had been delivered; (c) shall be governed by, interpreted, construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts,
excluding its conflict of laws rules to the extent such rules would apply the
law of another jurisdiction; and (d) contains the entire agreement and
understanding between you and us with respect to the subject matter hereof and
supersedes any prior discussion, agreement, understanding or
arrangement.  Nothing herein shall be deemed or construed to be a waiver or
amendment of any provision of the Sublease or the Alkermes Agreement, except as
expressly set forth herein and in regards to the specific matters covered by the
provisions hereof.




[Signatures Follow On a Separate Page]
 

 
2

--------------------------------------------------------------------------------

 




 
Very truly yours,
         
CIVITAS THERAPEUTICS, INC.
     
By: /s/ David  Lawrence
 
Name:David Lawrence
 
Title:  Chief of Business Operations, Acorda Therapeutics, Inc. and Authorized
Representative of Civitas Therapeutics, Inc.
ACCEPTED AND AGREED:
     
ALKERMES, INC.
     
By: /s/ Michael Landine
 
Name:  Michael Landine
 
Title:  Senior Vice President
 










[Signature Page to Brickyard Square Sublease Extension Option Exercise]
 
 

--------------------------------------------------------------------------------

 
